t c memo united_states tax_court henry hardy petitioner v commissioner of internal revenue respondent docket no filed date henry hardy pro_se linette b angelastro and michelle or for respondent memorandum findings_of_fact and opinion cohen chief_judge respondent determined deficiencies in an addition to and a penalty on petitioner's federal income taxes as follows addition_to_tax and penalty year deficiency sec_6653 sec_6663 dollar_figure big_number dollar_figure --- --- dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the issues for decision are whether petitioner had unreported income in and whether petitioner is liable for the addition_to_tax and penalty for fraud in and respectively or in the alternative liable for the addition_to_tax and penalty for negligence and whether the period of limitations for assessment is open for under sec_6501 or in the alternative open under sec_6501 findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference included among the stipulated exhibits is the transcript of petitioner's criminal trial at the time the petition was filed petitioner was incarcerated at the california correctional institution in tehachipi california petitioner started a business known as the stardust modeling agency stardust in petitioner opened a bank account for stardust purchased furniture for stardust and signed the lease for stardust petitioner operated stardust from the end of into mid-1991 the hours of operation of stardust were monday through saturday a m to p m during and stardust employed approximately women the models the business of stardust was conducted out of an office and studios when the business began there was one studio petitioner eventually added two studios for a total of three studios where the models could perform at stardust the business of stardust consisted of customers paying for the models to engage in various acts the customers either called stardust and scheduled an appointment or walked in off the street the models' acts included dancing seminude to nude modeling for pictures and engaging in various sexual acts including intercourse during and until approximately date petitioner charged dollar_figure for a model to spend a half-hour session at a stardust studio with a customer in date the half-hour rate increased to dollar_figure per session the models received dollar_figure of the fee paid to stardust and any tip made at the discretion of the customer the models often gave to petitioner a percentage of their tips stardust offered 1-hour sessions at stardust for dollar_figure stardust also offered outcalls for dollar_figure where the models were taken to a different location such as a hotel for a session with a customer stardust kept records of the models' sessions on log sheets the original log sheets were filled out contemporaneously as customers arrived at stardust the models would record information about the session on the log sheet the information included the date time in out and type of session modeling or outcall along with the price the model's name and comments the comments consisted of the customer's first name and occupation although this information was based on conversations with the customers and was not verified additionally the amount of tip a model received was recorded next to her name with a circle around the amount the original log sheets were written in different color inks with different penmanship and the times of the sessions varied throughout the day the models received the cash fee for the session prior to the start of the session stardust did not take checks or credit cards the cash was placed inside of a book in the office and was later removed by petitioner sometimes the models would be paid their percentage with the money in the book right after a session ended petitioner was not at stardust during all of its hours of operation he was concerned about the models' performing sessions without his knowledge and keeping the fees to prevent a loss of fees petitioner installed video cameras in strategic locations at stardust he told the models that the cameras recorded every customer that came into stardust and that he reviewed the videotapes in actuality the video cameras worked as surveillance cameras but were not connected to a recording device petitioner was also concerned about privacy he instructed the models not to talk to anyone outside the business about the business and particularly not to mention his name in association with the business okema wells wells assisted petitioner with the management of stardust from its inception wells was a friend of petitioner in she also began modeling for stardust petitioner instructed wells to recreate the stardust daily logs by hand for and the logs were recreated in and the logs were recreated in the log recreated for listed the time that every session occurred during the year as or all of the sessions were listed as half-hour sessions and there were no outcalls the log recreated for listed various times for the sessions but omitted the comments for all of the sessions were recorded as half-hour sessions with the exception of two 1-hour sessions in june neither the log recreated for nor the log recreated for contained any record of a tip next to the models' names petitioner timely filed form sec_1040 u s individual income_tax returns for the taxable years ended date and date petitioner claimed married filing separate as his filing_status on the and returns he reported his adjusted_gross_income as dollar_figure and dollar_figure for and respectively petitioner received dollar_figure in date as a settlement on an insurance claim petitioner filed his form_1040 for in date petitioner claimed married filing separate as his filing_status on his return and reported his adjusted_gross_income as dollar_figure petitioner's and returns were prepared by h_r block petitioner provided the preparer with amounts to be used on the returns for income and expense but he did not supply any supporting documentation petitioner's and returns each included a schedule c profit or loss from business that listed the business as stardust petitioner claimed income and expense items for stardust on the schedules c for petitioner claimed an expense of dollar_figure for commissions petitioner issued forms 1099-misc to three models in for total commissions of dollar_figure for petitioner claimed an expense of dollar_figure for wages petitioner issued forms 1099-misc to six models in for total wages of dollar_figure during the years in issue petitioner's wife kathy hardy mrs hardy worked at clairol she filed her form sec_1040 for and and claimed as her filing_status married filing separate her adjusted_gross_income for and was dollar_figure and dollar_figure respectively petitioner mrs hardy and mrs hardy's daughter resided at petitioner's parents' home in oxnard california from date through date on date petitioner and mrs hardy executed a residential rental agreement to rent a home in oxnard for dollar_figure per month as part of the rental agreement petitioner paid the new landlord dollar_figure for the first and last months' rent and a security deposit in petitioner and mrs hardy purchased as joint_tenants a home on eastridge loop in oxnard for dollar_figure they made a downpayment of dollar_figure towards the purchase_price in approximately date the oxnard police department began an investigation of stardust for in-call out-call prostitution service police officer michael williamson was involved in the surveillance execution of the search warrants interviews of suspects and completion of reports the criminal investigations division of the internal_revenue_service irs was also involved in the investigation a search warrant was executed at petitioner's parents' home the police seized paperwork a briefcase and other items relating to stardust showing the name henry hardy the briefcase contained paperwork bills receipts and calendars the calendars were for through the police also executed a search warrant at petitioner's home on eastridge loop the police seized a calendar from the eastridge loop location beginning with date and throughout the years in issue the calendars contained x marks the x marks were placed on mondays through saturdays there were no x marks on a sunday there were numerical notations at the end of various weeks and months on the calendars the notations often consisted of a total of the number of x's for the week or month and of another number that equaled the number of x's multiplied by petitioner's percentage of the fees that stardust charged for a session the x's were often in different color inks on the same day in date in a criminal trial in the superior court of california county of ventura petitioner was convicted of nine counts of pandering and two counts of pimping in connection with his operation of stardust in date the court_of_appeals of the state of california second appellate district division six conditionally reversed and remanded petitioner's state court conviction for further action on petitioner's discriminatory prosecution claim petitioner subsequently pleaded guilty to nine counts of pandering and two counts of pimping by a felony disposition statement filed date in date the irs began an audit of petitioner's and federal_income_tax returns revenue_agent james deguchi deguchi received the return transcripts and information obtained from the criminal investigations division of the irs deguchi made copies of numerous documents including the calendars that were obtained through use of the search warrants deguchi counted the number of x's on the calendars for and and multiplied the number by dollar_figure to establish petitioner's gross_income from stardust deguchi was aware that many of the sessions were 1-hour sessions and outcalls for which petitioner received a higher fee but deguchi used only the half-hour fee in his computations deguchi used the same method to determine petitioner's gross_income because the reconstructed income was sufficiently similar to the income that petitioner had reported on his schedule c the irs decided not to pursue an audit of petitioner's federal tax_return as a result of the audit respondent sent a statutory_notice_of_deficiency to petitioner for and on date opinion respondent argues that petitioner understated his income from stardust in and respondent contends that petitioner maintained inadequate books_and_records and that the calendars are the most accurate reflection of petitioner's income respondent also argues that petitioner underpaid his taxes for both years due to fraud and accordingly that sec_6501 permits assessment at any time petitioner asserts that his records accurately reflect income on brief petitioner states that he placed the x marks on the calendars not to count income but to tell if the dancers were stealing customers determine how effective telephones were being handled and gauge the potential profits to be made if the business were being handled correctly petitioner further asserts that respondent has not satisfied her burden of proving fraud either for penalty purposes or for statute_of_limitations purposes the addition_to_tax and penalty in the case of fraud are civil sanctions provided primarily as a safeguard for the protection of the revenue and to reimburse the government for the heavy expense of investigation and for the loss resulting from the taxpayer's fraud 303_us_391 respondent has the burden of proving by clear_and_convincing evidence an underpayment for each year and that some part of an underpayment for each year was due to fraud sec_7454 rule b if respondent establishes that any portion of the underpayment is treated as attributable to fraud the entire underpayment is treated as attributable to fraud and subject_to the 75-percent addition_to_tax or penalty unless the taxpayer establishes that some part of the underpayment is not attributable to fraud sec_6653 sec_6663 this burden is met if it is shown that the taxpayer intended to conceal mislead or otherwise prevent the collection of such taxes 398_f2d_1002 3d cir 394_f2d_366 5th cir affg tcmemo_1966_81 the existence of fraud is a question of fact to be resolved upon consideration of the entire record 67_tc_181 affd without published opinion 578_f2d_1383 8th cir fraud will never be presumed 55_tc_85 fraud may however be proved by circumstantial evidence because direct proof of the taxpayer's intent is rarely available the taxpayer's entire course of conduct may establish the requisite fraudulent intent 56_tc_213 53_tc_96 a pattern of consistent underreporting of income for a number of years when accompanied by other circumstances showing an intent to conceal justifies the inference of fraud as to each of the years 348_us_121 otsuki v commissioner supra under sec_61 gross_income includes all income from whatever source derived gross_income includes funds derived from legal and illegal sources 343_us_130 where a taxpayer keeps no books_and_records or the taxpayer fails to file a return from which his income_tax_liability can be assessed the irs may reconstruct the taxpayer's income sec_446 722_f2d_193 5th cir affg tcmemo_1983_20 the irs has great latitude in reconstruction methods 54_tc_1530 as a general_rule the computation of taxable_income is made under the method_of_accounting regularly employed by the taxpayer or if no method_of_accounting has been used by the taxpayer made under such method as in the opinion of respondent clearly reflects income sec_446 moore v commissioner supra giddio v commissioner supra this court has approved the use of trick sheets to reconstruct a taxpayer's income from prostitution cooper v commissioner tcmemo_1987_303 in cases of unreported illegal income respondent must establish that the deficiency determination is supported by a proper foundation of substantive evidence 596_f2d_358 9th cir revg 67_tc_672 in this case petitioner admits that the source of his income was from stardust only the amount of income is in dispute respondent substantiates her assertion of unreported income with the calendars the purported business records of stardust the evidence of petitioner's expenditures not explained by reported income and testimony of petitioner and several of the models respondent maintains that petitioner's business records are inaccurate representations of the number of models' sessions petitioner argues that the transcribed business records are accurate and that they bear resemblance to the originals sufficiently to show that petitioner is not liable for additional tax petitioner argues that he had the originals copied because they were stained with coffee or cola and that the originals turned up missing after the police executed a search warrant at stardust at the criminal trial and at trial of this case various models testified consistently about walk-in customers length of sessions triangle sessions and outcalls their testimony was corroborated and credible petitioner's purported business records do not reflect the income produced from the sessions described by the models we conclude therefore that the records are not complete or accurate respondent's agent examined the calendars and the notations on the calendars respondent's calculation of the number of x's on the calendars multiplied by petitioner's fee corresponded with the notations that petitioner made on the calendars petitioner's explanation is that the x's represent telephone calls to stardust petitioner testified that after midnight he would call his answering machine from his home he would listen to the messages and record an x for every five calls that came in he stated that he had a goal of getting one customer for every five calls and that listening to the messages helped him to determine if he was reaching his goal petitioner's explanation is contradicted by the evidence the x marks on the calendars were in different colors of ink on the same day no x marks were shown on sundays which would imply that there were no calls on a sunday from the inception of the business until the termination of the business petitioner's wife testified that she never saw petitioner use the calendars at home many of the dates on the calendars contain or more x's which would mean that petitioner would have had to have listened to telephone messages at home after midnight while marking x's on the calendars from the entire record we are convinced that the calendars reflect petitioner's business receipts as respondent has argued and we reject petitioner's improbable explanation respondent's determination is corroborated by evidence of petitioner's expenditures in excess of reported income petitioner has not offered a credible explanation for many of his expenditures described in the testimony and exhibits such as the dollar_figure downpayment on the eastridge loop home the evidence is clear_and_convincing that petitioner received income from stardust and the models and that petitioner did not report all of the income thus respondent has proven an understatement of income even in criminal cases where the government bears the burden_of_proof beyond a reasonable doubt proof of unreported income is sufficient to establish an underpayment_of_tax absent proof by the taxpayer of offsetting expenses see eg 231_f2d_928 9th cir a fortiori that proof is sufficient in this civil case although respondent has conceded that petitioner is entitled to additional expenses for costs of labor those expenses are less than the unreported income petitioner's testimony that he did not underreport his income is implausible and not credible respondent has proven an understatement by clear_and_convincing evidence respondent must also prove fraudulent intent fraudulent intent may be inferred from various kinds of circumstantial evidence or badges_of_fraud including an understatement of income inadequate records implausible or inconsistent explanations of behavior engaging in illegal activities attempting to conceal the illegal activities and dealing in cash 796_f2d_303 9th cir affg tcmemo_1984_601 91_tc_273 the facts in this case include many badges_of_fraud petitioner kept inadequate books_and_records for stardust and created false records petitioner's explanations for the x marks on the calendars are implausible and not credible petitioner engaged in illegal activities stardust operated as a cash only business respondent has proven by clear_and_convincing evidence an underpayment_of_tax due to fraud for each year petitioner has not proven that any part of the underpayment is not attributable to fraud see sec_6653 sec_6663 sec_6501 provides in the case of a false_or_fraudulent_return with the intent to evade tax the tax may be assessed or a proceeding in court for collection of such tax may be begun without assessment at any time assessment for is not barred decision will be entered under rule
